Citation Nr: 0944138	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a February 1994 rating decision was the product 
of clear and unmistakable error (CUE).

2.  Entitlement to a rating in excess of 20 percent for 
service-connected gouty arthritis of the Veteran's left 
shoulder, for accrued benefits purposes.

3.  Entitlement to a rating in excess of 20 percent for 
service-connected gouty arthritis of the Veteran's right 
shoulder, for accrued benefits purposes.

4.  Entitlement to a rating in excess of 10 percent for 
service-connected gouty arthritis of the Veteran's left knee, 
for accrued benefits purposes.

5.  Entitlement to a rating in excess of 10 percent for 
service-connected gouty arthritis of the Veteran's right 
knee, with ganglion cyst removal, for accrued benefits 
purposes.

6.  Entitlement to a rating in excess of 10 percent for 
service-connected gouty arthritis of the left hand, for 
accrued benefits purposes.

7.  Entitlement to a rating in excess of 10 percent for 
service-connected gouty arthritis of the right hand, for 
accrued benefits purposes.

8.  Entitlement to a rating in excess of 60 percent for the 
Veteran's service-connected chronic asthma with bronchitis 
and emphysema, for accrued benefits purposes.

9.  Entitlement to an effective date earlier than September 
23, 1997, for the assignment of a 20 percent rating for 
service-connected gouty arthritis of the Veteran's left 
shoulder, for accrued benefits purposes.

10.  Entitlement to an effective date earlier than September 
23, 1997, for the assignment of a total rating based upon 
individual unemployability (TDIU) due to the Veteran's 
service-connected disabilities, for accrued benefits 
purposes.

11.  Entitlement to service connection for a chronic 
bilateral foot disorder, for accrued benefits purposes.

12.  Entitlement to service connection for a chronic low back 
disorder, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
December 1945, and from September 1946 to June 1963.  He died 
in October 2004, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Prior to a Board decision on the issue of whether there 
was CUE in a February 1994 rating decision, the Board 
received a statement from the appellant's representative, 
submitted in lieu of a VA Form 9, indicating that the 
appellant was not claiming CUE in the February 1994 rating 
decision.

3.  The Veteran died in October 2004.  At the time of his 
death he had claims pending regarding the assigned disability 
ratings for his service-connected gouty arthritis of both 
shoulder, both knees, and both hands, as well as the rating 
assigned for his service-connected chronic asthma with 
bronchitis and emphysema.  He also had claims pending 
regarding service connection for a bilateral foot disorder 
(claimed as gouty arthritis), a low back disorder, as well as 
earlier effective dates for the assignment of the 20 percent 
rating for his left shoulder gouty arthritis and TDIU.

4.  The evidence of record at the time of the Veteran's death 
does not reflect his gouty arthritis was an active disease 
process with one or two exacerbations a year of active gouty 
arthritis, as either an overall condition or with respect to 
the specific joints which are separately evaluated; nor did 
it result in ankylosis of any of the affected joints.

5.  The evidence of record at the time of the Veteran's death 
does not reflect the gouty arthritis of either shoulder had 
resulted in limitation of motion to midway between the side 
and shoulder level.

6.  The evidence of record at the time of the Veteran's death 
does not reflect the gouty arthritis of either knee had 
resulted in limitation of motion to a compensable degree or 
moderate recurrent subluxation or lateral instability.

7.  The Veteran was in receipt of the maximum schedular 
ratings available for his service-connected gouty arthritis 
of both hands based upon limitation of motion of the wrist.

8.  The evidence of record at the time of the Veteran's death 
does not reflect the gouty arthritis of either hand had 
resulted in ankylosis of any finger, limitation of motion of 
the thumb with a gap of one to two inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, or limitation of motion of 
the index or long fingr with a gap of one inch (2.5 cm) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees.

9.  The evidence of record at the time of the Veteran's death 
does not reflect his service-connected chronic asthma with 
bronchitis and emphysema had resulted in Forced Expiratory 
Volume in One Second (FEV-1) of less than 40 percent 
predicted, FEV- 1/Forced Vital Capacity (FVC) of less than 40 
percent, more than one attack per week with episodes of 
respiratory failure, or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.

10.  The evidence of record at the time of the Veteran's 
death does not reflect he filed an unadjudicated claim 
regarding the assigned rating for his service-connected gouty 
arthritis of the left shoulder, or for entitlement to a TDIU, 
prior to September 23, 1997.

11.  A thorough review of the evidence of record does not 
reflect it was factually ascertainable prior to September 23, 
1997, that the left shoulder was limited in motion to 
shoulder level or greater.

12.  A thorough review of the evidence of record does not 
reflect it was factually ascertainable prior to September 23, 
1997, that the Veteran was unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.

13.  The preponderance of the competent medical and other 
evidence of record at the time of the Veteran's death is 
against a finding that he incurred or aggravated chronic 
disabilities of the feet and/or low back as a result of 
active service or that he had gouty arthritis of the feet 
and/or low back.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether 
there was CUE in the February 1994 rating decision have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

2.  The criteria for a rating in excess of 20 percent for 
service-connected gouty arthritis of the Veteran's left 
shoulder, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.1000, 4.71a, Diagnostic 
Codes (DCs) 5017-5201 (2009).

3.  The criteria for a rating in excess of 20 percent for 
service-connected gouty arthritis of the Veteran's right 
shoulder, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.1000, 4.71a DCs 5017-5201 
(2009).

4.  The criteria for a rating in excess of 10 percent for 
service-connected gouty arthritis of the Veteran's left knee, 
for accrued benefits purposes, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.1000, 4.71a, DCs 5017-5257 (2009).

5.  The criteria for a rating in excess of 10 percent for 
service-connected gouty arthritis of the Veteran's right 
knee, with ganglion cyst removal, for accrued benefits 
purposes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.1000, 4.71a, DCs 5017-5257 (2009).

6.  The criteria for a rating in excess of 10 percent for 
service-connected gouty arthritis of the left hand, for 
accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.1000, 4.71a, DCs 5017-5215 (2009).

7.  The criteria for a rating in excess of 10 percent for 
service-connected gouty arthritis of the right hand, for 
accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.1000, 4.71a, DCs 5017-5215 (2009).

8.  The criteria for a rating in excess of 60 percent for the 
Veteran's service-connected chronic asthma with bronchitis 
and emphysema, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.1000, 4.71a, DC 6602, 4.97 
(2009).

9.  The criteria for an effective date earlier than September 
23, 1997, for the assignment of a 20 percent rating for 
service-connected gouty arthritis of the Veteran's left 
shoulder, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.1000 (2009).

10.  The criteria for an effective date earlier than 
September 23, 1997, for the assignment of TDIU due to the 
Veteran's service-connected disabilities, for accrued 
benefits purposes, are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.1000 (2009).

11.  A chronic bilateral foot disorder was not incurred in or 
aggravated by military service, for accrued benefits 
purposes.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.1000 (2009).

12.  A chronic low back disorder was not incurred in or 
aggravated by military service, for accrued benefits 
purposes.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.1000 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the appellate issues decided herein on the 
merits, the Court has held that adequate notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the appellant 
was sent pre-adjudication notice regarding entitlement to 
accrued benefits via a letter dated in June 2005, which is 
clearly prior to the March 2007 rating decision that is the 
subject of this case.  In pertinent part, this letter 
informed the appellant of what was necessary to substantiate 
her claims for accrued benefits, what information and 
evidence she must submit, and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

The Board also notes that the appellant has actively 
participated in the processing of her case, and the 
statements submitted in support of her claims, particularly 
those submitted by her attorney, have indicated familiarity 
with the requirements for the benefits sought on appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the appellant was notified and aware of the 
evidence needed to substantiate her claims and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  As detailed below, claims for accrued benefits 
purposes must be based upon the evidence of record at the 
time of the Veteran's death.  The Board further notes that 
the appellant has had the opportunity to present evidence and 
argument in support of her claims.  She has not indicated a 
desire for a hearing before either the RO or the Board in 
conjunction with her claims.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

I.  CUE

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the RO has developed on appeal the issue 
of whether a February 1994 rating decision was the product of 
CUE in evaluating the Veteran's gouty arthritis pursuant to 
Diagnostic Code 5017 instead of Diagnostic Code 5002.  In 
July 2008 correspondence, submitted in lieu of a VA Form 9, 
substantive appeal, the appellant's attorney pointed out that 
while the Veteran claimed CUE in the February 1994 rating 
decision, such claim did not survive his death and that the 
appellant's claim was for accrued benefits, based on evidence 
on file at the time of the Veteran's death.

Thus, it appears that the appellant is withdrawing from 
appellate review the issue pertaining to CUE in the February 
1994 rating decision.  Therefore, the Board need not 
determine whether such a claim may survive a veteran's death.  
As there remain no allegations of errors of fact or law for 
appellate consideration, the Board does not have jurisdiction 
to review the issue concerning CUE in the February 1994 
rating decision and the appeal to this issue is dismissed.


II.	Accrued Benefits

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121; see Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued 
benefits claim is separate from the veteran's claim filed 
prior to death, the accrued benefits claim is derivative of 
the veteran's claim; thus, an appellant takes the Veteran's 
claim as it stood on the date of death, but within the limits 
established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000.

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a)) repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits.  This revision 
applies only to deaths occurring on or after December 16, 
2003.  As the Veteran died in October 2004, the revision is 
applicable to this claim.

With respect to the amended version of 38 C.F.R. § 3.1000, 
the changes include amending the definition of "[e]vidence in 
the file at date of death" in 38 C.F.R. 
§ 3.1000(d)(4).  This has been altered to include "evidence 
in VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death, in 
support of a claim for VA benefits pending on the date of 
death."  Id.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).  In this case, the Veteran died in October 
2004, and, at the time of his death, he had claims pending 
regarding the assigned disability ratings for his service-
connected gouty arthritis of both shoulder, both knees, and 
both hands, as well as the rating assigned for his service-
connected chronic asthma with bronchitis and emphysema.  He 
also had claims pending regarding service connection for a 
bilateral foot disorder (claimed as gouty arthritis), a low 
back disorder, as well as earlier effective dates for the 
assignment of the 20 percent rating for his left shoulder and 
TDIU.

A.  Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Diagnostic Code 5017 provides that gout is to be evaluated 
pursuant to the criteria found at Diagnostic Code 5002.  
Under Diagnostic Code 5002, which rates rheumatoid arthritis, 
evaluation of the Veteran's disability is based on either the 
severity of the active disease process or the chronic 
residuals of gout, such as limitation of motion or ankylosis, 
favorable or unfavorable, for the specific joints involved 
under the appropriate Diagnostic Codes.  

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be rated 20 percent for one or two 
exacerbations a year in a well-established diagnosis.  A 40 
percent evaluation is assigned for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  In this 
case, however, it does not appear that the Veteran had an 
active disease process of his service-connected gouty 
arthritis at the time of his death.  For example, a December 
2000 VA medical examination diagnosed gouty arthritis by 
history, which indicates it was not an active disease.  No 
competent medical evidence appears to have been of record 
which affirmatively establishes an active disease process at 
the time of the Veteran's death.  In fact, the Board remanded 
the case in June 2004 for an examination to confirm whether 
the disease process was active, but the Veteran died before 
such an examination was conducted.  Moreover, a thorough 
review of the competent medical evidence of record at the 
time of the Veteran's death does not reflect that he 
experienced one or two exacerbations a year of active gouty 
arthritis, as an overall condition or with respect to the 
specific joints which are separately evaluated.  In addition, 
nothing reflects any of the joints were manifested by 
ankylosis.  Therefore, the Board concludes that evaluation of 
each joint based upon limitation of motion is warranted in 
this case.

The Board notes that pursuant to Diagnostic Code 5002, the 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation is to be assigned.

1.  Shoulders

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor (non-dominant) 
musculoskeletal groups for rating purposes.  In the instant 
case, the Veteran's right shoulder is considered the major 
upper extremity.

The average range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees, external rotation from zero to 90 
degrees and internal rotation from zero to 90 degrees.  38 
C.F.R. § 4.71, Plate I.

Limitation of motion of the minor and major shoulder at 
shoulder level warrants a 20 percent rating.  Limitation to 
midway between the side and shoulder level warrants a 20 
percent evaluation for the minor shoulder, and a 30 percent 
rating for the major shoulder.  Motion no more than 25 
degrees from the side warrants a 30 percent rating for the 
minor shoulder, and a 40 percent rating for the major 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In this case, the evidence of record at the time of the 
Veteran's death does not reflect the gouty arthritis of 
either shoulder had resulted in limitation to midway between 
the side and shoulder level.  For example, an August 1999 VA 
medical examination revealed the right shoulder to have 160 
degrees forward flexion, 90 degrees lateral elevation 
(abduction), external rotation to 70 degrees, and internal 
rotation to 40 degrees.  The left shoulder demonstrated 160 
degrees forward flexion, 150 degrees of lateral elevation 
(abduction), external rotation of 80 degrees, and internal 
rotation of 45 degrees.  No muscle atrophy was noted about 
the shoulders.  A subsequent December 2000 VA medical 
examination found that examination of the shoulders 
identified no muscle atrophy or swelling.  He had forward 
flexion to 160 degrees on the right, and to 150 degrees on 
the left with pain on lowering of the left arm.  He also had 
lateral elevation to 160 degrees on the right, and 90 degrees 
on the left with weakness on maintaining lateral elevation.  
Even considering weakness on maintaining lateral elevation, 
the demonstrated range of motion far exceeds that required 
for higher evaluations.  The treatment records on file for 
this period do not otherwise show limitation of motion to the 
extent necessary for a rating in excess of 20 percent for 
either shoulder under Diagnostic Code 5201.

For these reasons, the Board finds that a rating in excess of 
20 percent is not warranted for either shoulder for accrued 
benefits purposes.

2.  Knees

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 
In this opinion, the VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).

In the present case, the separate evaluations for gouty 
arthritis of the knees was based upon slight recurrent 
subluxation or lateral instability, pursuant to Diagnostic 
Code 5257.  Subsequent rating actions during the Veteran's 
lifetime continued the 10 percent ratings on the same basis.

Pursuant to Diagnostic Code 5257, a 10 percent rating is 
assigned for recurrent subluxation or lateral instability 
which is slight; 20 and 30 percent ratings are assigned for 
recurrent subluxation or lateral instability which is 
moderate and severe, respectively.

Full range of motion of the knee consists of 0 degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

In this case, the evidence of record at the time of the 
Veteran's death does not reflect the gouty arthritis of 
either knee had resulted in flexion limited to 45 degrees or 
less or extension limited to 10 degrees or more, so as to 
warrant a compensable evaluation based on limitation of 
motion.  For example, the August 1999 VA medical examination 
showed that passive range of motion of the right knee was 
such that he lacked 5 degrees of full extension, and flexed 
to 130 degrees.  His left knee also lacked 5 degrees of full 
extension, but flexed to 140 degrees.  
The December 2000 VA medical examination showed the right 
knee had full extension to zero degrees, with 125 degrees of 
flexion.  The left knee lacked 5 degrees of full extension, 
with flexion to 135 degrees.  Further, there is no evidence 
of recurrent subluxation or lateral instability at least 
moderate in degree.  At the August 1999 examination, varus 
and valgus stress to the knees did not elicit any ligamentous 
laxity.  There was no mediolateral ligament instability found 
on examination in August 2000.

Following consideration of the above, the competent medical 
evidence does not reflect the Veteran satisfied the criteria 
for even a compensable rating of 10 percent under Diagnostic 
Code 5261 based on limitation of extension, or for limitation 
of flexion under Diagnostic Code 5260.  Moderate recurrent 
subluxation or lateral instability is also not shown.  As 
such, a separate rating or ratings based on limitation of 
motion or an increased rating or ratings under Diagnostic 
Code 5257 are not warranted.

3.  Hands

Under Diagnostic Code 5215, limitation of motion of the 
wrist, either major or minor, the maximum 10 percent rating 
is assigned when there is limitation of motion of the wrist 
with dorsiflexion (extension) less than 15 degrees or with 
palmar flexion limited in line with the forearm.  In short, 
the Veteran was in receipt of the maximum schedular rating 
for his service-connected gouty arthritis of the hands based 
upon limitation of motion of the wrists.

The Board has considered whether an additional rating or 
ratings are warranted based upon limitation of motion of 
individual fingers.  A 10 percent rating is warranted for 
favorable ankylosis of the thumb (Diagnostic Code 5224); 
favorable or unfavorable ankylosis of the index finger 
(Diagnostic Code 5225); favorable or unfavorable ankylosis of 
the middle finger (Diagnostic Code 5226); limitation of 
motion of the thumb with a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; or limitation of motion of 
the index or long finger with a gap of one inch (2.5 cm) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees 
(Diagnostic Code 5229).  

No such impairment is shown by the competent medical evidence 
in this case.  For example, the August 1999 VA medical 
examination shows that the Veteran had complete grip of the 
right hand with ability to fully flex metatarsophalangeal and 
interphalangeal joints of all digits.  There was also normal 
ability to pinch thumb to each finger, though there was 
decreased strength overall.  Further, this examination showed 
no restriction of motion of the metatarsophalangeal or 
interphalangeal joints of the digits of the left hand.  It 
was noted that during flare ups due to gouty arthritis of the 
hands, it would be anticipated that the ranges of motion of 
the hands and/or wrists would be restricted.  Unfortunately, 
the resulting restriction of ranges of motion of the fingers 
was not quantified, so as to permit a decision as to whether 
the schedular requirements for a rating based on limitation 
of motion of a finger or fingers were met, pursuant to 
38 C.F.R. §§ 4.40 or 4.45.

The December 2000 VA medical examination showed range of 
motion of the fingers was such that the Veteran lacked 
touching the fingertips to the palm by 1 cm on the left, but 
had full ability to make a fist on the right hand.  No 
visible swelling was seen about the interphalangeal or 
metacarpophalangeal joints of either hand, and no deformities 
were identified.  

With no limitation of finger motion to the required degree, 
even during flare ups, a basis for an increased rating or 
ratings is not presented.

4.  Chronic Asthma with Bronchitis and Emphysema

The Veteran's service-connected chronic asthma with 
bronchitis and emphysema was evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6602.  
Under this Code, bronchial asthma manifested by a 60 percent 
rating is warranted for Forced Expiratory Volume in one 
second (FEV-1) of 40 to 55 percent predicted, or; FEV-
1/Forced Vital Capacity (FVC) of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 of less than 40 
percent predicted, or; FEV- 1/FVC of less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.

The Board further notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
person commented that VA should specify that pulmonary 
function be tested before bronchodilation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

In this case, the evidence of record at the time of the 
Veteran's death does not reflect his service-connected 
chronic asthma with bronchitis and emphysema had resulted in 
FEV-1 of less than 40 percent predicted, FEV-1/FVC of less 
than 40 percent, more than one attack per week with episodes 
of respiratory failure, or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  Pulmonary function testing 
conducted as part of the August 1999 VA medical examination 
showed FEV-1 was 53 percent of predicted post-bronchodilator, 
FEV-1/FVC was 66 percent post-bronchodilator.  Subsequent 
pulmonary function testing conducted as part of the December 
2000 VA medical examination showed FEV-1 was 52 percent of 
predicted post-bronchodilator, and FEV-1/FVC was 63 percent 
post-bronchodilator.  Although there was evidence on file 
indicative of episodes of respiratory failure, to include in 
September 2000, the evidence then of record does not reflect 
it was of such frequency as to warrant a rating in excess of 
60 percent.  Further, while the evidence indicates the use of 
inhalers and other medications, it does not reflect daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.

The Board acknowledges that a revised regulation clarifying 
evaluation of respiratory conditions, 38 C.F.R. § 4.96(d), 
became effective October 6, 2006.  See 38 C.F.R. § 4.96(d).  
The revision provides that when applying Diagnostic Codes 
6600, 6603, 6604, 6825-6833 and 6840-6845, post-
bronchodilator studies are required, with exceptions not 
relevant to the current case.  By limiting the use of post-
bronchodilator studies to these Diagnostic Codes, the revised 
regulation provides, in pertinent part, that pre- 
bronchodilator studies are to be used when applying 
Diagnostic Code 6602.  However, as this revision was 
effective after the Veteran's death, it is not applicable to 
the instant case.  Even if it were, there were no pre-
bronchodilator results for FEV-1/FVC on either the August 
1999 or December 2000 VA pulmonary function tests.  Further, 
the August 1999 test was 54 percent of predicted pre-
bronchodilator, while the December 2000 test showed FEV-1 was 
48 percent of predicted pre-bronchodilator.  In short, the 
requisite criteria for a rating in excess of 60 percent was 
not demonstrated by either the pre- or post-bronchodilator 
studies.

The Board notes that the Appellant's attorney contended it 
was not clear from the RO's adjudication of this claim what 
Diagnostic Code was used in evaluating the service-connected 
disability.  Moreover, it was intimated that separate ratings 
should be assigned for the asthma, bronchitis, and emphysema.  
The provisions of 38 C.F.R. § 4.96(a) direct, in pertinent 
part, that ratings under diagnostic codes 6600 through 6817 
will not be combined with each other.  A single diagnostic 
code will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  The VA examinations 
noted above did not include findings of Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method, 
maximum exercise capacity testing, cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension shown by Echo or cardiac catheterization, or 
oxygen therapy, so as to permit a higher rating under another 
diagnostic code or so as to permit a conclusion that the 
overall level of disability warranted elevation to the next 
higher evaluation of 100 percent.  Therefore, to assign 
separate ratings would be a violation of the prohibition 
against pyramiding found at 38 C.F.R. § 4.14, as well as 
38 C.F.R. § 4.96(a), and the basis for a higher evaluation 
under the pertinent diagnostic code or codes is not 
presented. 

B.  Earlier Effective Date

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute. However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."

Historically, the Board observes that service connection was 
established for gouty arthritis of the left shoulder by a 
February 1995 rating decision.  An initial noncompensable 
(zero percent) rating was assigned, effective October 11, 
1994.  The Veteran was informed of this decision, including 
his right to appeal, and did not express disagreement with 
either the initial rating or effective date assigned for his 
left shoulder.  In fact, no written communication appears on 
file by or on behalf of the Veteran after the February 1995 
rating decision in which he referenced his left shoulder 
until September 23, 1997, the current effective date.  

With respect to TDIU, the record reflects that such a claim 
was previously denied by a March 1981 Board decision.  
Although the Veteran initiated various claims for VA benefits 
subsequent to that Board decision, no written communication 
appears of record which indicates he was contending he was 
unemployable due to his service-connected disabilities prior 
to September 23, 1997.

In view of the foregoing, it does not appear that the Veteran 
had earlier claims of entitlement to either an increased 
rating for his service-connected gouty arthritis of the left 
shoulder, and/or TDIU, prior to September 23, 1997.  
Therefore, an earlier effective date is not warranted based 
upon date of claim.  Consequently, earlier effective dates 
are only warranted in this case if it was factually 
ascertainable prior to September 23, 1997, that these 
benefits were warranted.  However, as detailed below the 
Board finds that it was not factually ascertainable prior to 
September 23, 1997, that the Veteran satisfied the criteria 
for either a 20 percent rating for the service-connected 
gouty arthritis of the left shoulder or a TDIU.

As detailed above, the left (minor) shoulder is evaluated 
based upon limitation of motion, and a 20 percent rating 
requires at least limitation of motion to shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, a thorough 
review of the evidence of record does not reflect any such 
findings prior to September 23, 1997.  

In regard to TDIU, the relevant legal criteria provide that 
it is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

Prior to September 23, 1997, the Veteran was service 
connected for chronic asthma and bronchitis with emphysema, 
evaluated as 30 percent dabbling; gouty arthritis of the 
right shoulder, evaluated as 20 percent disabling; gouty 
arthritis of the right knee, evaluated as 10 percent 
disabling; gouty arthritis of the left knee, evaluated as 10 
percent disabling; gouty arthritis of both hands and an 
appendectomy scar, all of which were rated as noncompensable.  
Therefore, his combined rating was 60 percent.  See 38 C.F.R. 
§ 4.25.  As of September 23, 1997, his combined rating was 80 
percent.  Consequently, he did not meet the schedular 
standards for consideration of a TDIU prior to the current 
effective date of September 23, 1997.

The Board acknowledges that extra-schedular consideration is 
to be afforded to a veteran who fails to meet the percentage 
standards and is unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16.

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In this case, a thorough review of the record does not 
reflect that the Veteran was unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities prior to September 23, 1997.  Although the 
evidence of record indicates the Veteran retired as an 
electrician in 1979, this evidence was considered by the 
March 1981 Board decision which denied TDIU.  A thorough 
review of the competent medical evidence does not otherwise 
reflect he was found to be unemployable due solely to his 
service-connected disabilities prior to September 23, 1997.  
In other words, although the Board does not dispute that the 
Veteran experienced occupational impairment due to his 
service-connected disabilities prior to September 23, 1997, 
there is nothing in the evidence then of record which 
indicates such impairment was not adequately reflected by the 
assigned schedular ratings.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Van Hoose, 4 Vet. App. at 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

In view of the foregoing, the Board finds that earlier 
effective dates are not warranted for either the assignment 
of a 20 percent rating for the Veteran's service-connected 
left shoulder disorder, of for the assignment of a TDIU.

C.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the Board finds the preponderance of the 
competent medical and other evidence of record at the time of 
the Veteran's death is against a finding he incurred or 
aggravated chronic disabilities of the feet and/or low back 
as a result of active service.

The Board observes that nothing in the Veteran's service 
treatment records for the September 1942 to December 1945 
period of active duty indicates any treatment for complaints 
of the feet and/or low back.  Moreover, his December 1945 
discharge examination does not indicate any such illness or 
injury, and clinically evaluated his spine and extremities, 
to include the feet, as normal.

With respect to the September 1946 to June 1963 period of 
active duty, the Board acknowledges the Veteran's service 
treatment records reflect he was treated for lumbosacral 
joint sprain in January 1951.  However, there does not appear 
to be any subsequent treatment regarding the low back during 
the more than 12 years of remaining active service.  Further, 
his spine and feet were clinically evaluated as normal on 
service examinations in June 1954, June 1958, June 1962, and 
February 1963.  

The Board also observes that an October 1963 VA medical 
examination found, in pertinent part, that there was good 
movement of the spine in all segments; the configuration of 
the spine was within normal limits.  Although the Veteran did 
complain of foot problems if he was on his feet for more than 
an hour or two, the ankle joints were within normal limits; 
and the configuration of the feet was essentially within 
normal limits.  X-rays of both feet failed to reveal evidence 
of fracture, dislocation, or bone or joint pathology.  No 
disabilities of the low back and/or feet were diagnosed on 
this examination.

The Board further observes that the first indication of any 
chronic disability of the low back and/or feet appears to be 
in the 1990s, decades after the Veteran's separation from 
active service.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

In addition, no competent medical opinion was of record at 
the time of the Veteran's death which related any chronic 
disability of the low back and/or feet to active service.  
Moreover, nothing in the competent medical evidence of record 
at the time of the Veteran's death reflects that he was 
diagnosed with gouty arthritis of the back and/or feet.  
Without such evidence, there is no basis to relate the back 
and feet to the already service-connected gouty arthritis of 
various joints.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claims of service connection for 
accrued benefits purposes, and the claims must be denied.


ORDER

The appeal concerning CUE in the February 1994 rating 
decision is dismissed.  

Entitlement to a rating in excess of 20 percent for service-
connected gouty arthritis of the Veteran's left shoulder, for 
accrued benefits purposes, is denied.

Entitlement to a rating in excess of 20 percent for service-
connected gouty arthritis of the Veteran's right shoulder, 
for accrued benefits purposes, is denied.

Entitlement to a rating in excess of 10 percent for service-
connected gouty arthritis of the Veteran's left knee, for 
accrued benefits purposes, is denied.

Entitlement to a rating in excess of 10 percent for service-
connected gouty arthritis of the Veteran's right knee, with 
ganglion cyst removal, for accrued benefits purposes, is 
denied.

Entitlement to a rating in excess of 10 percent for service-
connected gouty arthritis of the left hand, for accrued 
benefits purposes, is denied.

Entitlement to a rating in excess of 10 percent for service-
connected gouty arthritis of the right hand, for accrued 
benefits purposes, is denied.

Entitlement to a rating in excess of 60 percent for the 
Veteran's service-connected chronic asthma with bronchitis 
and emphysema, for accrued benefits purposes, is denied.

Entitlement to an effective date earlier than September 23, 
1997, for the assignment of a 20 percent rating for service-
connected gouty arthritis of the Veteran's left shoulder, for 
accrued benefits purposes, is denied.

Entitlement to an effective date earlier than September 23, 
1997, for the assignment of a TDIU due to the Veteran's 
service-connected disabilities, for accrued benefits 
purposes, is denied.

Entitlement to service connection for a chronic bilateral 
foot disorder, for accrued benefits purposes, is denied.

Entitlement to service connection for a chronic low back 
disorder, for accrued benefits purposes, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


